On Petition eor Rehearing.
Ray, C. J.
The appellant calls the attention of this court to the fact that after a demurrer to the third paragraph of the answer had been overruled, the appellant filed a motion to strike out that paragraph, on the ground that it only amounted .to the general issue, and a paragraph in denial of the complaint had been already filed, and that the court sustained that motion.
The appellant presented the evidence to this court in a bill of exceptions, and called our attention to it in the argument of the case. He now insists that because no cross-error was assigned upon the sustaining of the motion to strike out the third paragraph of the answer, we cannot review that ruling of the court, and he argues that all the evidence whicli was introduced to show a dedication of the street was inadmissible under the general denial, and that we cannot consider it, although no objection was -made to its introduction.
In brief, the appellant insisted in the court below that the plea of a dedication of the street should be stricken out, because the evidence of that fact could be introduced under the paragraph in denial of the allegations of the complaint. The court sustained his motion, and accordingly admitted evidence which, in our opinion, established the fact of a dedication of the street, and therefore sustained the finding and judgment of the court. The appellant, in his argument, cited us to the evidence given on the trial, which he had carefully brought before us by a bill of exceptions, and he argued that the evidence did not sustain the finding. Upon examination of this evidence, we find that the appellant has sustained no injury by the overruling of his demurrer to the second paragraph of his answer, because the *69evidence fully sustains the finding and judgment. He now insists, after the examination of the evidence has been made and this result reached, that because no cross-error was assigned upon the ruling of the court on the motion to strike out the third paragraph of the answer, we must close our eyes to the merits of the ease, as disclosed by the evidence, and decide the appeal alone upon the error in overruling the demurrer to the second paragraph of the answer.
G. H. Burehenal, for appellant.
J. P. Siddall, for appellee.
The present position of the appellant is a novel one, and in the absence of a precedent we are reluctant to adopt it, and therefore follow the direction of the statute, and overrule the petition for a rehearing. 2 G. & H., §§ 101, 580, pp. 122, 278.